Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
IDS
The information disclosure statement (IDS) submitted on December 21, 2021 was filed after the mailing date of the notice of allowance issued on September 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance Re-stated
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1 and 16: Le Guern et al. (U.S. PAP 2020/0158898, hereon Le Guern) discloses a method that involves acquiring imagery of an exposed surface of Earth, where the imagery comprises photographic imagery and LIDAR imagery. A multi-dimensional model is generated based in part on the imagery. Synthetic seismic data is generated utilizing the multi-dimensional model. Seismic data of a subsurface region of the Earth is acquired. A search that matches a portion of the acquired seismic data and a portion of the synthetic seismic data is performed. The subsurface region of the Earth is characterized based in part on the portion of the synthetic seismic data (see Le Guern, Abstract).
The instant application is directed to a method for avoiding obstacles within a subterranean formation. The method uses LIDAR and image of the surface using satellite imaginary which similar to Le Guern. However, the instant application further uses “airborne gravity data set and seismic data set of the area of interest to establish or identify “a potential surface pad location using at least one of the surface mapping data, the surface topography data, the airborne gravity data set, or the seismic data set, the potential surface pad location including a surface hole for each of one or more wellbores; generating a resistivity survey for the potential surface pad location, the 
The remaining claims depend on their respective base claims 1 and 16, and include further limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857